DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1, 5, 10-13, 18 and 19 objected to because of the following informalities:  Applicant cites in the claims “ has been failed”, change to ”has failed”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11, 159, 947. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations recited in the present application are found in the U.S. Patent No. 11, 159, 947 with obvious wording variations. Take an example of comparing claim 1 of pending application and claim 1 of the U.S. Patent No. 11, 159, 947:
Pending Application 17/493,899
U.S. Patent No.11, 159,947
A terminal device comprising: a wireless interface configured to execute a wireless communication in conformity with either of a first communication scheme of Wi-Fi standard and a second communication scheme of the Wi-Fi standard, the first communication scheme being for executing a wireless communication with a communication device via an access point, and the second communication scheme being for executing a wireless communication with the communication device not via the access point; a controller configured to: obtain a public key of the communication device; send a first request signal in which the public key is used to the communication device via the wireless interface; in response to the first request signal being sent to the communication device, execute a first- type communication in conformity with the first communication scheme with the communication device via the wireless interface, the first-type communication including sending first connection information to the communication device, and the first connection information being for establishing a first wireless connection between the communication device and the access point; and in a case where an establishment of the first wireless connection-has been failed: send a second request signal different from the first request signal to the communication device via the wireless interface; in response to the second request signal being sent to the communication device, execute a second-type communication in conformity with the second communication scheme with the communication device via the wireless interface, the second-type communication including communicating second connection information with the communication device, and the second connection information being for establishing a second wireless connection between the terminal device and the communication device; and after the second-type communication is executed with the communication device, establish the second wireless connection between the terminal device and the communication device via the wireless interface by using the second connection information.
A terminal device comprising: a wireless interface configured to execute a wireless communication in conformity with either of a first communication scheme of Wi-Fi standard and a second communication scheme of the Wi-Fi standard, the first communication scheme being for executing a wireless communication with a communication device via an access point, and the second communication scheme being for executing a wireless communication with the communication device not via the access point; a controller configured to: obtain a public key of the communication device; send a first request signal in which the public key is used to the communication device via the wireless interface; in response to the first request signal being sent to the communication device, execute a first-type communication in conformity with the first communication scheme with the communication device via the wireless interface, the first-type communication including sending first connection information to the communication device, and the first connection information being for establishing a first wireless connection between the communication device and the access point; determine whether the first-type communication has been failed; and in a case where it is determined that the first-type communication has been failed: send a second request signal different from the first request signal to the communication device via the wireless interface; in response to the second request signal being sent to the communication device, execute a second-type communication in conformity with the second communication scheme with the communication device via the wireless interface, the second-type communication including communicating second connection information with the communication device, and the second connection information being for establishing a second wireless connection between the terminal device and the communication device; and after the second-type communication is executed with the communication device, establish the second wireless connection between the terminal device and the communication device via the wireless interface by using the second connection information.


5.	The claims of the instant application encompass the same subject matter except the instant “the first-type communication including sending first connection information to the communication device, and the first connection information being for establishing a first wireless connection between the communication device and the access point; and in a case where an establishment of the first wireless connection-has been failed” whereas the U.S. Patent No.11, 159,947 claims are to “the first-type communication including sending first connection information to the communication device, and the first connection information being for establishing a first wireless connection between the communication device and the access point; determine whether the first-type communication has been failed”. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to implement the U.S. Patent No.11, 159,947 “determine whether the first-type communication has been failed” as a “ in a case where an establishment of the first wireless connection-has been failed” because it was well known to determine when connection has failed by utilizing processors and transmitters and if case if the connection has failed, a determination has to made of the next steps via processors, and transmitters to connect to the same or another end device.
Further, the instant claims obviously encompass the claimed invention of U.S. Patent No.
11, 159,947 and differ only in terminology. To the extent that the instant claims are broaden
and therefore generic to the claimed invention of  U.S. Patent No.11, 159,947, in re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a co-pending application.
6.	Claims 1-19 would be allowable if a terminal disclaimer is approved by USPTO, as set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar   can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH E DEAN, JR/Primary Examiner, Art Unit 2647